DISSENTING OPINION.
REYNO'LD'S, P. J.
I am unable to agree to the
above opinion.
First. Under section 7399', Revised Statutes 19091, which was section 3839', Revised Statutes 1899, the justices of the peace acquire no jurisdiction over the cause unless it has been brought either in the township wherein the defendant resides, or in any adjoining township. There are other provisions in that section but it is not necessary to notice them, as the only part of the section here involved is the above clause. This clause is jurisdictional not only of the person, but of the cause of action. Actions by attachment (section 7636), forcible entries and detainers (section 7659), enforcement of mechanics’ liens (section 7749), and actions against railroads for killing stock are governed by statutes peculiar to them.
Under section 7758 justices of the peace are given: jurisdiction in actions of replevin. It will be noticed that there is no specification of the township in which the action shall be brought, but the Kansas City Court of Appeals, in Dennis v. Bailey, 104 Mo. App. 638, l. c. 642, 78 S. W. 669, has said of this section, which is section 3900, Revised Statutes 1899, and in article *4686 of chapter 43 of that revision, “that the jurisdiction conferred by section 3839 (now 7399'), in no way is widened or extended by its provisions. ” It is further held in that case (l. c. 645) that as the justice of the peace lacked jurisdiction unless the cause was brought in the proper county, “the mere fact that the defendant appeared to the action and proceeded to the trial on the merits could not have the effect to waive the lack of jurisdiction any more than if the action had been that of slander, ejectment or some other of which the justice had no jurisdiction.” I think that what is there said as to the county o'f the jurisdiction, applies equally to the township. Hence, as it does not appear that this action was brought in the township wherein the defendant resides or in an adjoining township, I do not think that the appearance of the defendant and his going to trial cured the lack of jurisdiction.
Second. But it is said that the return of the constable that he had served the summons on the defendant in Chariton township and that Chariton township was an adjoining township to Liberty township (the latter being the one in which the action was brought), has become part of the “judgment roll” and that this recital sustains the jurisdiction of the justice. I cannot agree to that. The return of the constable is governed by statute. Section 7425 provides that the person serving the summons “shall return thereon in writing’' the time and manner of the service and shall sign his name to such return. ’ ’ Any return which undertakes to go outside of stating the time and manner of service is outside of the statute and when such return undertakes to set out that the one township adjoins the other, it is a statement made outside of the statute, even if embraced in the “judgment roll.” The judgment roll, by our statute (Revised Statutes 1909, sections 3853, 3852), consists of “the pleadings and other papers forming the record.” As said by our Supreme Court in Tutt v. Couzins, 50 Mo. 152, l. c. *469154, this provision of the statute which requires the clerk to “attach the papers together after the determination of a case is simply for their preservation, and they constitute the roll of the judgments.” But so enrolling a paper does not give it any more force than it had before its enrollment. If the constable by his return had set out matters not required of him by law, the mere enrollment of that return gave it no more force that it had when made and filed. He could state when and where and how he served it, but when he undertook to set out that the township in which the service was made adjoined that of the justice, he went beyond the statutory requirement. Suppose in his return the constable had falsely returned that one township adjoined the other, it could hardly be held in an action on his bond for a false return — that being the falsehood — that his sureties were liable. As there is nothing in the record, as I understand it, heyond this return, to show that the one township adjoins the other, and as even this return does not appear to have been in evidence, not holding however that if it had been in evidence it would have proved the relative situation of the township, and as I hold that the matter of the one township adjoining the other-must be made to appear by the recital of that fact in the docket of the justice or by proof at the trial (Blankenship v. St. Louis & S. F. R. Co., 135 Mo. App. 338, 115 S. W. 1027), I think this judgment should be reversed and the cause remanded.